Exhibit 10.2

 

AGREEMENT


 
This Agreement (the "Agreement") is made as of the _____ day of _____________,
_____, between SEMCO ENERGY, INC., a Michigan corporation (hereinafter called
the "Company") and ___________________________ (hereinafter called "Executive").
 
WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the exclusive dedication of the Executive, notwithstanding
the possibility, threat or occurrence of the Company's receiving or being the
subject of any proposal or initiative which might result in a Change in Control
(as defined in Section 1 hereof) and the Board believes it imperative that the
Company and the Board be able to rely upon Executive to continue in his
position, and that in such event they be able to receive and rely upon
Executive's advice, if they request it, all to the best interests of the Company
and its shareholders, without concern that Executive might be distracted or the
Employee's advice might be affected by the personal uncertainties and risks
created by such a proposal or initiative;
 
NOW, THEREFORE, in order to accomplish these objectives, the Board had caused
the Company to enter into this Agreement, to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:



       

--------------------------------------------------------------------------------

 

1.   Definitions.


   (i)   "Change in Control" shall mean the occurrence of any of the following
events:


       (a)   a third "person", including a "group", becomes the "beneficial
owner" (as these terms are defined in or for the purposes of Section 13(d) of
the Securities Exchange Act of 1934 (the "Exchange Act"), as in effect on the
date hereof) of a controlling portion of the Company's stock;


       (b)   the merger, reorganization, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company with or
into any other corporation or entity or the merger or consolidation of any other
corporation or entity into or with the Company unless: (i) in such merger,
reorganization or consolidation those persons who are shareholders of the
Company immediately prior to such merger or consolidation do not receive, as a
result of such merger or consideration, more than 50% in voting power of the
outstanding capital stock of the surviving corporation; (ii) no person
(excluding any corporation resulting from such transaction beneficially owns,
directly or indirectly, 30% or more of, the corporation resulting from such
transaction or the combined voting power of the then outstanding voting
securities of such corporation (except to the extent that such ownership existed
prior to the transactions, and (iii) at least a majority of the members of the
Board of Directors of the corporation resulting from such transaction were
members of the incumbent Board of Directors of the Company at the time of the
execution of the initial agreement, or of the action of the Board of Directors
of the Company, providing for such transaction;


       (c)   any sale or transfer in a single transaction of more than 70% of
the fair market value of the Company's assets or the sale of substantially all
of the assets and business of the SEMCO Energy Gas Company Division of the
Company (the Company's Michigan gas utility)



    2   

--------------------------------------------------------------------------------

 

 
       (d)   Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company;


       (e)   The Board determines in its sole and absolute discretion that there
has been a change in control of the Company.


Provided, however, there shall be excluded from the definition of Change in
Control any transaction in which the management of the Company by themselves or
with other persons acquires more than 50% of the outstanding Common Stock
("Management Acquisition").


   (ii)   "Company" shall mean SEMCO Energy, Inc. and any successor (whether
such succession is direct or indirect, by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the business and/or
assets of the Company.


   (iii)   "Good Reason," when used with reference to a voluntary termination by
Executive of Executive's employment with the Company, shall mean:


       (a)   the assignment to Executive of any duties substantially
inconsistent with, or the reduction of powers or functions associated with,
Executive's positions, duties, responsibilities and status with the Company as
they existed immediately prior to the Change in Control;


       (b)   a reduction by Company in Executive's base salary as in effect on
the date hereof or as the same may be increased from time to time;


       (c)   a change in Executive's principal work location outside of the
Farmington Hills/Port Huron, Michigan area, except for required travel on the
Company's business to an extent substantially consistent with Executive's
business travel obligations immediately prior to a Change in Control;



     3  

--------------------------------------------------------------------------------

 

 
       (d)   the failure by the Company to obtain an agreement to expressly
assume this Agreement from any successor (whether such succession is direct or
indirect by purchase, merger, consolidation, liquidation or otherwise) to
substantially all of the business and/or assets of the Company or from a person
or group (as these terms are defined in or for the purposes of Section 13(d) of
the Exchange Act, as in effect on the date hereof) acquiring a controlling
portion of the Company's stock; or


       (e)   any purported termination of Executive's employment by the Company
during the Employment Period which is not effected pursuant to the requirements
of this Agreement.


   (iv)   "Employment Period" shall mean the period commencing on the day a
Change in Control takes place and continuing for two (2) years.


   (v)   "Disability" shall mean a physical or mental incapacity of Executive
which entitles Executive to benefits under the long term disability plan
applicable to Executive and maintained by the Company as in effect immediately
prior to the Change in Control. However, if the Company has no such plan at that
time, "Disability" shall mean any physical or mental condition that renders
Executive unable to substantially perform Executive's duties with the Company
for a period exceeding six (6) consecutive months or for a period exceeding four
(4) months if a physician selected by the Company or its insurers, and
reasonably satisfactory to Executive, specializing in the area of the disability
in question determines in good faith that Executive will be permanently unable
to substantially perform Executive's duties with the Company.



     4  

--------------------------------------------------------------------------------

 

 
   (vi)   "Cause," when used in connection with the termination of Executive's
employment by the Company, shall mean (a) the willful and continued failure by
Executive substantially to perform Executive's duties and obligations to the
Company (other than any such failure resulting from Executive's Disability), (b)
the willful engaging by Executive in misconduct which is materially injurious to
the Company, monetarily or otherwise, or (c) a conviction for or plea of nolo
contendere to a felony under the laws of any state within the United States or
of the United States. For purposes of this definition, no act, or failure to
act, on Executive's part shall be considered "willful" unless done, or omitted
to be done, by Executive in bad faith and without reasonable belief that
Executive's action or omission was in the best interests of the Company.


   (vii)   "Without Cause," when used in connection with the termination of
Executive's employment by the Company, shall mean any termination of employment
of Executive by the Company which is not a termination of employment for Cause
or for Disability.


   (viii)   "Termination Date" shall mean the effective date as provided herein
of the termination of Executive's employment.


2.   Effectiveness and Application of this Agreement; Term of Agreement.


   (i)   This Agreement shall be effective as of the date hereof and continue
unless there shall have been an intervening Change in Control until the next
Board meeting after the date hereof, held concurrently with the annual
shareholders meeting, of the Company on the third Tuesday in April of each year
and shall renew ("Renewal Date") each year thereafter and until such time as the
Executive is no longer an officer of the Company and unless either there shall
have been either an intervening Change in Control or the Company shall have
given notice to the Executive that the Agreement shall not be so extended. In
the event a Change in Control shall have occurred during the initial or a
subsequent annual period of effectiveness of this Agreement as provided in this
subsection, the effectiveness shall thereupon be extended through the end of the
resulting Employment Period. Provided, however, if a Change of Control occurs
and if the Executive's employment with the Company is terminated within six
months prior to the date on which a Change of Control occurs, then for all
purposes of this Agreement, this Agreement shall be deemed effective on the date
immediately prior to the date of such termination of employment.



     5  

--------------------------------------------------------------------------------

 

 
   (ii)   This Agreement shall apply with respect to any termination of
employment of Executive which occurs after a Change in Control during the
resulting Employment Period. Continuation of employment with a successor to the
Company shall not alone constitute termination of Executive's employment.


   (iii)   This Agreement shall terminate automatically upon termination of
employment of Executive by reason of Executive's death. This Agreement shall
also terminate upon the expiration of each annual period contemplated by
subsection (i) unless it has either been renewed as provided in such subsection
or the Employment Period has commenced as a result of a Change in Control, in
which case this Agreement will terminate upon the expiration of the Employment
Period. Any such termination shall not affect obligations incurred prior to the
date of termination, including any obligation to provide benefits under Section
5.


3.   Termination of Employment of Executive By the Company During the Employment
Period.


   (i)   During the Employment Period, the Company shall have the right to
terminate Executive's employment hereunder for Cause, for Disability or Without
Cause upon compliance with the procedures hereinafter specified.



     6  

--------------------------------------------------------------------------------

 

 
   (ii)   Termination of Executive's employment for Disability shall become
effective no sooner than thirty (30) days after a notice of intent to terminate
Executive's employment, specifying Disability as the basis for such termination,
is given to Executive by the Board or by a duly-authorized Committee of the
Board.


   (iii)   Termination of Executive's employment for Cause shall not be deemed
effective unless and until there shall have been delivered to Executive a copy
of a notice of termination from the Chief Executive Officer or the Board of
Directors of the Company, after reasonable notice to Executive and an
opportunity for Executive, together with Executive's counsel, to be heard before
the Board of Directors, finding that in the good faith opinion of the Board of
Directors Cause existed and specifying the particulars thereof in detail.


   (iv)   The Company shall have the absolute right to terminate Executive's
employment Without Cause at any time by vote of a majority of the whole Board.
Termination of Executive's employment Without Cause shall be effective five (5)
business days after the date of the Company's giving to Executive a notice of
termination, specifying that such termination is Without Cause.


   (v)   Upon a termination of Executive's employment because of death or for
Cause or for Disability, Executive shall have no right to receive any
compensation or benefits hereunder. Upon a termination of Executive's employment
Without Cause, Executive shall be entitled to receive the benefits provided in
Section 5 hereof.



     7  

--------------------------------------------------------------------------------

 

 
4.   Termination of Employment By Executive During Employment Period. During the
Employment Period, Executive shall be entitled to terminate employment with the
Company for any reason and, if such termination is for Good Reason, to receive
the benefits provided in Section 5 hereof. Executive shall give the Company
notice of voluntary termination of employment, which notice need specify only
Executive's desire to terminate employment and, if such termination is for Good
Reason, also set forth in reasonable detail the facts and circumstances claimed
by Executive to constitute Good Reason. Any notice by Executive pursuant to this
Section shall be effective five (5) business days after the date it is given by
Executive.


5.   Benefits Upon Termination in Certain Circumstances. Upon the termination of
the employment of Executive by the Company Without Cause pursuant to Section
3(iv) or by Executive for Good Reason pursuant to Section 4 hereof, Executive
shall be entitled to receive the following benefits:


   (i)   The Company shall pay to Executive, not later than the Termination
Date, a lump sum cash amount equal to the sum of (a) the full base salary earned
by Executive through the Termination Date and unpaid at the Termination Date,
(b) the amount of any base salary attributable to vacation earned by Executive
but not taken before the Termination Date, and (c) all other amounts earned by
Executive and unpaid at the Termination Date including any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid.


   (ii)   The Company shall further pay to Executive a pro-rata amount of any
bonus award earned by the Executive during the year of the Termination Date
under the Company's Annual Incentive Plan.



     8  

--------------------------------------------------------------------------------

 

 
   (iii)   The Company shall pay to Executive a cash amount (hereinafter
referred to as the "Severance Amount") equal to the product of (1) two and
ninety-nine hundredths (2.99) and (2) the sum of (x) Executive's annual base
salary and (y) Executive's Recent Average Bonus (defined as the average
annualized bonus paid or payable to Executive under the Company's Short Term
Incentive Plan with respect to the three fiscal years immediately preceding the
fiscal year in which the Termination Date occurs); reduced, but not below zero,
by the sum of all payments, benefits or amounts other than the Severance Amount
which otherwise constitute "parachute payments" within the meaning of Code
§ 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the "Code") if
they were collectively in excess of the threshold provided in subsection (A)(ii)
of such provision. It is the intention of the parties that no amount of any
payment or the value of any benefit received or to be received by the Executive
in connection with a Change in Control of the Company (including the Severance
Amount to be paid pursuant to this subsection) shall constitute "parachute
payments" within the meaning of Section 280(G)(b)(1) of the Code. To effect this
intention, upon the occurrence of a termination with respect to which the
Severance Amount and other benefits contemplated by this Section 5 shall be
payable pursuant to this Agreement the following shall occur:


(A)   The Company's independent auditors shall make an initial determination of
all amounts which would constitute compensation and a "parachute payment" for
purposes of Code § 280G(b)(2) if the threshold of Code § 280G(b)(2)(A)(ii) were
exceeded (including a determination of the value of any non-cash benefits, any
deferred payment or benefit in accordance with the principles of sections
280G(d)(3) and (4) of the Code) and shall provide prompt written notice of such
determination to the Company and the Executive together with a recommendation of
whether and to what extent the Severance Amount should be reduced to effect the
parties' intention. For purposes of the determinations to be made pursuant to
this subsection (A),



     9  

--------------------------------------------------------------------------------

 

 
(I)   There shall be taken into account all amounts received or to be received
whether payable pursuant to the terms of this Agreement or any other plan,
agreement or arrangement with the Company, its successors, any person whose
actions result in a Change in Control of the Company, an Affiliate (any
corporation affiliated with the Company within the meaning of Section 1504 of
the Code determined without regard to section 1504(b) of the Code or a
corporation which, as a result of the completion of the transaction causing a
Change in Control of the Company will become an Affiliate); provided however,


(II)   There shall not be taken into account any amounts or benefits which the
Executive shall have effectively waived in writing prior to the receipt or
enjoyment of such payment or benefit. The Severance Amount shall be paid at the
option of Executive either (x) in a lump sum, (y) in monthly installments over a
period equal to the remaining Employment Period as of the Termination Date, or
(z) in monthly installments pursuant to subsection (y) but with the unpaid
balance payable as a lump sum payable upon request from Executive.


   (iv)   The Company shall also pay to Executive all legal fees and expenses
incurred by Executive as a result of successfully enforcing any right or benefit
provided to Executive by this Agreement.



     10  

--------------------------------------------------------------------------------

 

 
   (v)   The Company shall maintain in full force and effect for Executive's
continued benefit until the earlier of (a) three years after the Termination
Date or (b) Executive's commencement of employment with a new employer, any
medical insurance plans or medical insurance arrangements in which Executive and
his dependents were entitled to participate upon the Termination Date, provided
that Executive's continued participation is possible under the general terms and
provisions of such plans or arrangements. In the event that Executive's
participation in any such plans or arrangements is barred, the Company shall
arrange to provide Executive and his dependents with benefits substantially
similar to those which Executive is entitled to receive under such plans or
arrangements. Should the medical insurance plans or arrangements provided by
Executive's new employer not entitle Executive or Executive's dependents (a) to
any coverage during an initial qualification period or (b) to coverage for any
condition which is considered a pre-existing condition under the new employer's
plan and which was covered under the Company's medical insurance plans or
arrangements at the Termination Date, then notwithstanding Executive's
employment, the Company shall continue to provide medical benefits as stated
above in this Section 5(v) during such qualification period (if clause (a) of
this sentence is applicable) and at least for such pre-existing condition (if
clause (b) of this sentence is applicable).


(vi)   All conditions and/or contingencies to which any options (and any form of
right to acquire any form of equity interest in the Company) which have been
granted by the Company to Executive, including without limitation pursuant to
the Company's 1997 Long-Term Incentive Plan and the Stock Option Plan of 2000
shall terminate or be deemed to have been satisfied as of the Termination Date,
such that as of the Termination Date Executive shall be deemed to be fully
vested in all such options or rights.


(vii)   All unfulfilled period of service and any other vesting requirements
under the Company's Supplemental Executive Retirement Plan or successor plan
thereto shall be deemed to have been satisfied as of the Termination Date, such
that as of the Termination Date Executive shall be deemed to be fully vested in
all such rights, provided however, that the benefit level to be provided to such
Executive shall be deemed to have been frozen at the level at which such benefit
was then accrued with respect to Executive.



     11  

--------------------------------------------------------------------------------

 

 
6.   Excess Parachute Payment. In the event it should be determined,
notwithstanding the parties' intentions and the reduction of the Severance
Amount pursuant to Section 5(iii) of this Agreement, that the payments and
benefits to Executive provided for in Section 5 or any part hereof constitute an
"excess parachute payment" within the meaning of Section 280G(b)(1) of the Code,
and would be subject to an excise tax pursuant to Code §  4999, Executive shall
be entitled to receive additional payments from the Company in an amount equal
to that gross amount which when all additional income or excise taxes payable by
Executive by reason of the imposition of such excise tax pursuant to Code § 4999
are deducted therefrom is equal to the net amount which Executive was intended
to receive pursuant to Section 5 of this Agreement.


7.   Other Employment. Executive shall not be required to mitigate the amount of
any payment or benefit provided for in Section 5 by seeking other employment or
otherwise. The amount of any such payment or benefit shall not be reduced by any
compensation earned or benefit received by Executive as the result of other
employment.


8.   Successors: Binding Agreement.



     12  

--------------------------------------------------------------------------------

 

 
   (i)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the business and/or assets of the Company, or any person or
group (as these terms are defined in or for the purposes of Section 13(d) of the
Exchange Act, as in effect on the date hereof acquiring a controlling portion of
the Company's stock, excluding a Management Acquisition, to agree to expressly
assume the obligation of the Company to perform this Agreement upon or prior to
such succession taking place. A copy of such assumption and agreement shall be
delivered to Executive promptly after its execution by the successor or such
person or group. Failure of the Company to obtain such agreement upon or prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to benefits as set forth above in Sections 4 and 5.
Further, if the Company fails to obtain such agreement upon or prior to the
effectiveness of any such succession, the Company shall place in trust or
escrow, with an independent third party as trustee or escrow agent, for the
benefit of Executive cash in an amount equal to the total of the following: the
maximum amounts which are or may become payable to Executive by reason of
Section 5(i), (ii) and (iii). This amount shall not be discounted to any present
value. All or any portion of such amount held in trust or escrow shall be paid
to Executive at the times required by Section 5 hereof, and any remaining
balance shall be returned to the Company only after there are no obligations of
the Company under Section 5 that may be required to be performed in the future.


   (ii)   This Agreement is personal to Executive and Executive may not assign
or transfer any part of Executive's rights or duties hereunder, or any
compensation due to Executive hereunder, to any other person, except that this
Agreement shall inure to the benefit of and be enforceable by Executive's
personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees or beneficiaries.


9.   Modification: Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and by the Company. Waiver by any party of any
breach of or failure to comply with any provision of this Agreement by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or a waiver of any other breach of, or failure to comply with, any
other provision of this Agreement.



     13  

--------------------------------------------------------------------------------

 

 
10.   Arbitration of Disputes.


   (i)   Any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement or the interpretation or validity hereof shall be
settled exclusively and finally by arbitration. It is specifically understood
and agreed that any disagreement, dispute or controversy which cannot be
resolved between the parties, including without limitation any matter relating
to the interpretation of this Agreement, may be submitted to arbitration
irrespective of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justiciable
or ripe for resolution by a court or arbitral tribunal.


   (ii)   The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the "Arbitration Rules") of the American Arbitration
Association (the "AAA").


   (iii)   The arbitral tribunal shall consist of one arbitrator. The parties to
the arbitration jointly shall directly appoint such arbitrator within 30 days of
initiation of the arbitration. If the parties shall fail to appoint such
arbitrator as provided above, such arbitrator shall be appointed by the AAA as
provided in the Arbitration Rules and shall be a person who has had substantial
experience in mergers and acquisitions. The Company shall pay all of the fees,
if any, and expenses of such arbitrator.


   (iv)   The arbitration shall be conducted in the Detroit, Michigan area or in
such other city in the United States of America as the parties to the dispute
may designate by mutual written consent.



     14  

--------------------------------------------------------------------------------

 

 
   (v)   At any oral hearing of evidence in connection with the arbitration,
each party thereto or its legal counsel shall have the right to examine its
witnesses and to cross-examine the witnesses of any opposing party. No evidence
of any witness shall be presented in form unless the opposing party or parties
shall have the opportunity to cross-examine such witness, except as the parties
to the dispute otherwise agree in writing or except under extraordinary
circumstances where the interests of justice require a different procedure.


   (vi)   Any decision or award of the arbitral tribunal shall be final and
binding upon the parties to the arbitration proceeding. The parties hereto agree
that the arbitral award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitral award may be entered in any court having jurisdiction.


   (vii)       Nothing herein contained shall be deemed to give the arbitral
tribunal any authority, power, or right to alter, change, amend, modify, add to,
or subtract from any of the provisions of this Agreement.


11.   Notice. All notices, requests, demands and other communications required
or permitted to be given by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice under the Arbitration Rules of an intention to arbitrate) shall be in
writing and shall be deemed to have been duly given when delivered personally or
received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party, as follows:


If to the Company, to:
 
   Chairman of the Board of Directors

   SEMCO Energy, Inc.

   28470 13 Mile Road

   Farmington Hills, Michigan 48334






     15  

--------------------------------------------------------------------------------

 

 
If to Executive, to:


   


   






Either party hereto may change its address for purposes of this Section 11 by
giving fifteen (15) days' prior notice to the other party hereto.


12.   Severability. If any term or provision of this Agreement or the
application hereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


13.   Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.


14.   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.


15.   Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of Michigan,
without regard to the conflicts of laws principles of such state.


16.   Payroll and Withholding Taxes. All payments to be made or benefits to be
provided hereunder by the Company shall be subject to reduction for any
applicable payroll-related or withholding taxes.


17.   Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof.





     16  

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

     

 SEMCO ENERGY, INC.

 

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Executive Signature)
Typed Name:     Name
Title











DETROIT 15245-1 770155v04





     17  

 